Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 1 of 23   PageID #: 1




 LI & TSUKAZAKI,
 Attorneys at Law, LLLC

 PHILLIP A. LI                 4262-0
 TYLER A. TSUKAZAKI            10326-0
 733 Bishop Street, Suite 1770
 Honolulu, HI 96813
 Telephone: (808) 524-4888
 Facsimile: (808) 524-4887

 Attorneys for Plaintiffs
 XUEMEI DEVINE dba ANELA'S JEWELRY
 and CHARLES DEVINE dba ANELA'S JADE

                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I

 XUEMEI DEVINE dba ANELA'S               CIVIL NO.
 JEWELRY and CHARLES DEVINE
 dba ANELA'S JADE,                       COMPLAINT FOR COPYRIGHT
                                         INFRINGEMENT; EXHIBITS “A” –
             Plaintiffs,                 “D”; DEMAND FOR JURY TRIAL
       v.

 SNT JEWELS dba KINGOFSS925;
 VEEVIANNIE NIKOGHOSSIAN;
 HAROUT NIKOGHOSSIAN aka
 HARRY NIKOGHOSSIAN aka
 HAROLD NIKOGHOSSIAN; DOE
 DEFENDANTS 1-10,

             Defendants.
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 2 of 23            PageID #: 2




                      COMPLAINT FOR COPYRIGHT INFRINGEMENT

        PLAINTIFFS         XUEMEI      DEVINE      dba   ANELA'S     JEWELRY       and

 CHARLES DEVINE dba ANELA'S JADE (“PLAINTIFFS”), by and through their

 attorneys, LI & TSUKAZAKI Attorneys at Law LLLC, for their Complaint for

 Copyright Infringement and other claims (the “Complaint”) against Defendants

 SNT JEWELS dba KINGOFSS925; VEEVIANNIE NIKOGHOSSIAN; HAROUT

 NIKOGHOSSIAN              aka    HARRY          NIKOGHOSSIAN        aka    HAROLD

 NIKOGHOSSIAN (collectively “DEFENDANTS”), hereby allege as follows:

                       JURISDICTION, VENUE AND PARTIES

        1.        This is an action for copyright infringement under the Copyright Act

 of 1976, 17 U.S.C. § 101, et seq., as amended (the “Copyright Act”).

        2.        This Court has original jurisdiction over this action under 28 U.S.C.

 §§ 1331 and 1338, and 17 U.S.C. § 101, et seq.

        3.        This Court has personal jurisdiction over each named DEFENDANT

 because each DEFENDANT advertises and conducts business in this District,

 and/or has committed acts of infringement in this District, and/or can be found in

 this District.

        4.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and

 1400 in that this is the District where a substantial part of the events or omissions




                                             2
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 3 of 23             PageID #: 3




 giving rise to the claims hereinafter set forth occurred and/or this is the District in

 which DEFENDANTS may be found.

       5.     Plaintiff CHARLES DEVINE (“DEVINE”) is, and at all times

 relevant herein was, a resident of Hilo, Hawai`i and is married to Plaintiff

 XUEMEI.

       6.     Plaintiff XUEMEI DEVINE (“XUEMEI”) is, and at all times relevant

 herein was, a resident of Hilo, Hawai`i and is married to Plaintiff DEVINE.

       7.     Defendant SNT JEWELS has an address of 334 Seaside Avenue,

 Suite 403, Honolulu, Hawai`i, is a vendor doing business on ETSY, an American

 e-commerce website, and also does business under the name of KINGOFSS925.

       8.     Defendant VEEVIANNIE NIKOGHOSSIAN is an individual having

 addresses of 334 Seaside Avenue, Suite 403, Honolulu, Hawai`i and 1571 Piikoi

 St., #401, Honolulu, Hawai`i and does business as or is an owner or agent of SNT

 JEWELS and/or agent of KINGOFSS925.

       9.     Defendant HAROUT/HARRY/HAROLD NIKOGHOSSIAN is an

 individual having addresses of 334 Seaside Avenue, Suite 403, Honolulu, Hawai`i

 and 1571 Piikoi St., #401, Honolulu, Hawai`i and does business as or is an owner

 or agent of SNT JEWELS and KINGOFSS925.

       10.    On     information      and       belief,   Defendants    VEEVIANNE

 NIKOGHOSSIAN and HAROUT NIKOGHOSSIAN are husband and wife and


                                            3
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 4 of 23           PageID #: 4




 previously registered a Hawai`i Corporation, Pacific Trading U.S.A., Inc., with the

 same address of 334 Seaside Avenue, Suite 403, Honolulu, Hawai`i 96815. That

 entity registered a trade name, Silver Station 925. True and correct copy of pages

 from the State of Hawai`i Department of Commerce and Consumer Affairs website

 for the entity Pacific Trading USA Inc. are attached hereto as Exhibit “A” and

 made a part hereof.

                       FACTS COMMON TO ALL CLAIMS

       11.    PLAINTIFFS are engaged in the design, manufacture and sale of

 jewelry on a wholesale and retail basis throughout the United States, including

 many uniquely designed pieces of jewelry for which XUEMEI has obtained U.S.

 copyright registrations.

       12.    PLAINTIFFS sell their jewelry and do business as ANELA'S

 JEWELRY and ANELA'S JADE with DEVINE doing business as ANELA’S

 JADE and XUEMEI doing business as ANELA’S JEWELRY.

       13.    XUEMEI has designed a number of the pieces of jewelry sold by

 PLAINTIFFS and she holds United States copyright registrations for the jewelry

 pieces that are the subject of this action (the “Works”) and that have been infringed

 on by DEFENDANTS.

       14.    XUEMEI has authorized her husband, Plaintiff DEVINE, to sell the

 Works but has authorized no other person or entity to copy or sell the Works.


                                          4
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 5 of 23          PageID #: 5




       15.    PLAINTIFFS began to hear rumors that third-persons were and are

 selling copies of the Works and PLAINTIFFS began to investigate to determine

 whether in fact third persons were and are selling copies of the Works.

       16.    PLAINTIFFS retained Goodenow Associates Investigations LLC

 (“Goodenow”) to investigate potential copyright infringement.

       17.    PLAINTIFFS, working with Goodenow, determined that Defendant

 SNT JEWELS is a wholesale vendor doing business on ETSY, an American e-

 commerce website, and it appeared to be selling copies of the Works online.

       18.    In September 2020, a Goodenow investigator made undercover online

  purchases from SNT JEWELS through its ETSY store KINGOFSS925

  (collectively referred to as “SNT”).

       19.    The investigator ordered jewelry items that have the following SNT

  JEWELS’ names and product numbers:

              A.    Hamilton gold plumeria Flower tribal dangling earrings Item#
                    822759053
              B.    Hamilton gold plumeria black Tribal Rectangular set dangling
                    shell pearl earrings & necklace Item# 809371238
              C.    Hamilton gold plumeria triangle Mauna sun set dangling shell
                    pearl earrings & necklace Item# 808864738
              D.    Hamilton gold plumeria tear drop set dangling shell pearl
                    earrings & necklace Item# 808906904
              E.    Hamilton gold plumeria Bird of paradise set dangling shell
                    pearl earrings & necklace Item# 808864970



                                          5
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 6 of 23         PageID #: 6




             F.     Hamilton gold plumeria flower Tiare set shell pearl dangling
                    earrings & necklace Item# 823664153

             G.     Hamilton gold plumeria flower Lehua set shell pearl dangling
                    earrings & necklace Item# 809763770

             H.     Hamilton gold plumeria Tribal Circle set dangling shell pearl
                    earrings & necklace Item# 808865452

             I.     Hamilton gold plumeria Lehua tear drop set dangling shell pearl
                    earrings & necklace Item# 809368112

             J.     Hamilton gold tribal set shell pearl dangling earrings &
                    necklace Item# 823263211

             K.     Tribal Design Earring with shell pearl Item #732234032
       20.   The investigator paid a total of $224.04 upon placing the order for the

 items referenced above and provided as a delivery address for the jewelry: Susan

 Patterson, 94-1221 Ka Uka Boulevard, 108-251, Waipahu, Hawai`i 96797-6299.

       21.   A Goodenow investigator picked up a package containing the items

 ordered that was received on Thursday, September 17, 2020, and it bore a return

 name and address of: VEEVIANNIE NIKOGHOSSIAN, 334 Seaside Avenue,

 Suite 403, Honolulu, Hawai`i 96815-2540.         A true and correct copy of a

 photograph taken of the packaging label that accompanied the items is attached

 hereto as Exhibit “B” and made a part hereof.

       22.   After Goodenow received the purchased jewelry, XUEMEI was given

 an opportunity to examine and compare the purchased jewelry pieces with her

 Works with the assistance of counsel.



                                         6
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 7 of 23         PageID #: 7




       23.    Based upon her examination comparing the jewelry purchased from

 SNT with her original Works, XUEMEI has determined that the purchased jewelry

 pieces are copies (hereinafter “Infringing Copies”) of the following Works that are

 protected by copyright registrations:

              A.    The item described by SNT as Hamilton gold plumeria Flower
                    tribal dangling earrings Item# 822759053 is a copy of
                    PLAINTIFFS’ work, Anela’s - HGE1025, which is protected
                    by Certificate of Registration No. VA0002212686.

              B.    The item described by SNT as Hamilton gold plumeria black
                    Tribal Rectangular set dangling shell pearl earrings & necklace
                    Item# 809371238 is a copy of PLAINTIFFS’ work, Anela’s -
                    HGE1025, which is protected by Certificate of Registration
                    No.VA0002212686.

              C.    The item described by SNT as Hamilton gold plumeria triangle
                    Mauna sun set dangling shell pearl earrings & necklace Item#
                    808864738 is a copy of PLAINTIFFS’ work, Anela’s -
                    HGE1021, which is protected by Certificate of Registration No.
                    VA000220492.
              D.    The item described by SNT as Hamilton gold plumeria tear
                    drop set dangling shell pearl earrings & necklace Item#
                    808906904 is a copy of PLAINTIFFS’ work, Anela’s -
                    HGE1088, which is protected by Certificate of Registration No.
                    VA0002205399.

              E.    The item described by SNT as Hamilton gold plumeria Bird of
                    paradise set dangling shell pearl earrings & necklace Item#
                    808864970 is a copy of PLAINTIFFS’ work, Anela’s
                    HGE1108, which is protected by Certificate of Registration
                    No.VA0002205468.

              F.    The item described by SNT as Hamilton gold plumeria flower
                    Tiare set shell pearl dangling earrings & necklace Item#
                    823664153 is a copy of PLAINTIFFS’ work, Anela’s



                                         7
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 8 of 23        PageID #: 8




                    HGE1076, which is protected by Certificate of Registration
                    No.VA0002203846.

             G.     The item described by SNT as Hamilton gold plumeria flower
                    Lehua set shell pearl dangling earrings & necklace Item#
                    809763770 is a copy of PLAINTIFFS’ work, Anela’s
                    HGE1087, which is protected by Certificate of Registration
                    No.VA0002205397.

             H.     The item described by SNT as Hamilton gold plumeria Tribal
                    Circle set dangling shell pearl earrings & necklace Item#
                    808865452 is a copy of PLAINTIFFS’ work, Anela’s
                    HGE1059, which is protected by Certificate of Registration
                    No.VA0002212652.
             I.     The item described by SNT as Hamilton gold plumeria Lehua
                    tear drop set dangling shell pearl earrings & necklace Item#
                    809368112 is a copy of PLAINTIFFS’ work, Anela’s
                    HGE1069, which is protected by Certificate of Registration
                    No.VA0002199104.

             J.     The item described by SNT as Hamilton gold tribal set shell
                    pearl dangling earrings & necklace Item# 823263211 is a copy
                    of PLAINTIFFS’ work, Anela’s HGE1079, which is protected
                    by Certificate of Registration No.VA0002202231.
             K.     The item described by SNT as Tribal Design Earring with Shell
                    Pearl Item No. 732234032 is a copy of PLAINTIFFS’ work,
                    Anela’s HGE1026, which is protected by Certificate of
                    Registration No.VA0002212685.

       24.   PLAINTIFFS have complied in all respects with the Copyright Act

 and all laws governing copyrights and secured the exclusive rights and privileges

 in and to the copyright in the Works.

       25.   PLAINTIFFS have registered the Works and have received

 certificates of registration and/or registration numbers from the Register of



                                         8
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 9 of 23               PageID #: 9




 Copyrights. Attached hereto as Exhibit “C” are copies of the copyright registration

 certificates for the Works or copies of Copyright Office’s website pages showing

 the registration numbers for any copyrighted designs for which the Certificates of

 Registration have not yet been received.

       26.    As a result of the originality of PLAINTIFFS’ designs and their

 promotion of the Works, PLAINTIFFS have achieved substantial commercial

 success in the Works, the Works have acquired considerable value and have

 become associated with PLAINTIFFS in connection with the sale of its jewelry

 products.

       27.    After the date of the registration of the copyright for the Works,

 DEFENDANTS, without authorization, permission, or license from PLAINTIFFS,

 have copied the Works or have allowed others to copy the Works and are

 marketing Infringing Copies bearing the designs under their own name.

       28.    On information and belief, DEFENDANTS have sold and continues

 to sell Infringing Copies throughout the United States and in this District.

       29.    DEFENDANTS’ Infringing Copies are visually identical in design to

 and derived from the Works. Attached hereto as Exhibit “D” are true and correct

 copies of photographs comparing DEFENDANTS’ Infringing Copies with

 PLAINTIFFS’ Works that show the similarity between the Works and the

 Infringing Copies.


                                            9
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 10 of 23        PageID #: 10




        30.    PLAINTIFFS have recently examined internet information showing

  current jewelry pieces advertised for sale by DEFENDANTS and believe that

  DEFENDANTS are currently marketing a number of pieces that are copies of

  other copyright protected Works and PLAINTIFFS may amend the Complaint to

  address such other infringing copies.

                                       COUNT I

         (COPYRIGHT INFRINGEMENT UNDER COPYRIGHT ACT
                 §§ 106 and 501, 17 U.S.C. §§ 106 and 501)

        31.    PLAINTIFFS reallege and incorporate the allegations in the preceding

  paragraphs of this Complaint as if fully set forth herein.

        32.    DEFENDANTS’ unlawful activities are resulting in tangible and

  irreparable harm and injury to PLAINTIFFS in that, among other things,

  DEFENDANTS: (a) are depriving PLAINTIFFS of the right to control the

  commercial and trade use of the Works; (b) are selling Infringing Copies to

  PLAINTIFFS’ customers and potential customers and thus are depriving

  PLAINTIFFS of earnings from actual and potential sales of authentic Works; and

  (c) are causing PLAINTIFFS to suffer damage to their reputation and goodwill.

        33.    Upon information and belief, DEFENDANTS are unlawfully copying

  and selling the Infringing Copies with notice and full knowledge that PLAINTIFFS

  have not authorized said acts by DEFENDANTS.




                                            10
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 11 of 23            PageID #: 11




        34.    DEFENDANTS’ aforesaid acts are in knowing and willful violation

  of PLAINTIFFS’ rights under §§106 and 501 of the Copyright Act, 17 U.S.C.

  §§106 and 501.

        35.    PLAINTIFFS       have    no    adequate    remedy   at   law   and,   if

  DEFENDANTS’ activities are not enjoined, PLAINTIFFS will continue to suffer

  irreparable harm and injury to their goodwill and reputation, as well as substantial

  monetary damage.

                                       COUNT II

                (UNFAIR AND DECEPTIVE TRADE PRACTICE
                  IN VIOLATION OF H.R.S. CHAPTER 481A)
                   (INJUNCTIVE RELIEF AND DAMAGES)
        36.    PLAINTIFFS reallege and incorporate the allegations in the preceding

  paragraphs of this Complaint as if fully set forth herein.

        37.    By the conduct described above, DEFENDANTS have in the course

  of their business operations, passed off their Infringing Copies as those of

  PLAINTIFFS.

        38.    By the conduct described above, and by unlawfully infringing upon

  PLAINTIFFS’ copyrights and selling Infringing Copies, DEFENDANTS have, in

  the course of their business, caused the likelihood of confusion or of

  misunderstanding as to the source, sponsorship, approval, or certification of those

  goods and services as defined in H.R.S. § 481A-3.



                                             11
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 12 of 23         PageID #: 12




        39.   By the conduct described above, and by unlawfully infringing upon

  PLAINTIFFS’ copyrights and selling Infringing Copies, DEFENDANTS have, in

  the course of their business, caused the likelihood of confusion or of

  misunderstanding as to an affiliation, connection, or association with PLAINTIFFS

  as defined in H.R.S. § 481A-3.

        40.   By the conduct described above, and by unlawfully infringing

  PLAINTIFFS’ copyright and selling Infringing Copies, DEFENDANTS have, in

  the course of their business, falsely represented that their Infringing Copies have

  the sponsorship and approval of PLAINTIFFS as defined in H.R.S. § 481A-3.

        41.   DEFENDANTS’ conduct, described above, constitutes deceptive

  trade practices pursuant to H.R.S. § 481A-3 and under the common law.

        42.   DEFENDANTS are willingly engaged in the above-described

  deceptive trade practices knowing them to be deceptive.

        43.   DEFENDANTS’ deceptive trade practices have caused and are

  causing irreparable injury to PLAINTIFFS’ trade, prestige, business reputation and

  goodwill.

        44.   PLAINTIFFS have no adequate remedy at law and DEFENDANTS’

  wrongful acts will continue unless and until restrained by this Court pursuant to

  H.R.S. § 481A-3.




                                          12
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 13 of 23         PageID #: 13




        45.    PLAINTIFFS are informed and believe and based thereon aver, that

  DEFENDANTS have been and are engaging in the aforesaid deceptive trade

  practices willfully, and with knowledge that their actions have been and are likely

  to deceive the general public.

        46.    PLAINTIFFS are entitled to immediate injunctive relief from this

  Court prohibiting DEFENDANTS from engaging in any unfair and deceptive trade

  practices in violation of H.R.S. Chapter 481A, including: promoting, displaying,

  advertising, selling, marketing, distributing, or in any way making available or

  soliciting customers for any Infringing Copies.

        47.    By reason of and as a direct and proximate result of DEFENDANTS’

  deceptive trade practices, PLAINTIFFS have suffered damages in the form of,

  among other things, lost customers, lost sales, lost distributors, and diminished

  goodwill, in an amount to be proven at trial.

        48.    PLAINTIFFS are entitled to an award of costs and attorneys’ fees

  pursuant to H.R.S. § 481A-4.

                                      COUNT III

         (UNFAIR COMPETITION IN VIOLATION OF H.R.S. § 480-2)
                 (INJUNCTIVE RELIEF AND DAMAGES)

        49.    PLAINTIFFS reallege and incorporate the allegations in the preceding

  paragraphs of this Complaint as if fully set forth herein.




                                            13
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 14 of 23        PageID #: 14




        50.   The foregoing acts and conduct of DEFENDANTS in deliberately

  copying without any authority to do so, PLAINTIFFS’ copyrighted designs, and

  selling Infringing Copies falsely suggests and implies that their acts were done

  with the permission of PLAINTIFFS, and/or constitutes the misappropriation of

  good will of PLAINTIFFS for their own pecuniary gain, and constitutes unfair

  competition in violation of H.R.S. Chapter 480 and the common law.

        51.   The aforesaid acts of unfair competition by DEFENDANTS have

  caused and are causing irreparable injury to PLAINTIFFS’ trade, prestige, business

  reputation, and goodwill. PLAINTIFFS have no adequate remedy at law and

  DEFENDANTS’ wrongful acts will continue unless and until restrained and

  enjoined by this Court pursuant to H.R.S. § 480-2.

        52.   As a direct and proximate result of the foregoing acts of unfair

  competition, DEFENDANTS have unlawfully and wrongfully derived, and will

  continue to derive, income and profits from said acts and conduct.

        53.   PLAINTIFFS have no adequate remedy at law and are entitled to an

  injunction prohibiting DEFENDANTS and those acting in concert with them from

  engaging in any acts of unfair competition, including promoting, displaying,

  advertising, selling, marketing, distributing, or in any way making available or

  soliciting customers for any Infringing Copies.




                                          14
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 15 of 23        PageID #: 15




        54.    By reason of and as a direct and proximate result of DEFENDANTS’

  unfair competition, PLAINTIFFS have suffered damages in the form of, among

  other things, lost customers, lost distributors, and diminished goodwill, in an

  amount to be determined at trial.

        55.    In accordance with and pursuant to H.R.S. § 480-13, PLAINTIFFS

  are also entitled to recover from DEFENDANTS: (a) three times the damages

  sustained by PLAINTIFFS as a result of DEFENDANTS’ wrongful actions; (b)

  PLAINTIFFS’ costs in this lawsuit; and (c) PLAINTIFFS’ attorneys’ fees herein.

                                       COUNT IV

                                   (CONVERSION)

        56.    PLAINTIFFS reallege and incorporate the allegations in the preceding

  paragraphs of this Complaint as if fully set forth herein.

        57.    PLAINTIFFS are the lawful owners of their copyrighted designs as

  described above.

        58.    DEFENDANTS have wrongfully copied PLAINTIFFS’ designs and

  sold Infringing Copies without PLAINTIFFS’ consent.

        59.    By doing so, DEFENDANTS have engaged in acts of dominion over

  property of PLAINTIFFS in denial of and inconsistent with PLAINTIFFS’ right in

  that property.




                                            15
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 16 of 23        PageID #: 16




        60.    All of the acts described above constitute unwarranted assumptions of

  ownership over PLAINTIFFS’ property.

        61.    All of the acts described above constitute an illegal abuse of

  PLAINTIFFS’ property.

        62.    All of the acts described above constitute a tortious taking of

  PLAINTIFFS’ property, or a wrongful exercise or assumption of authority, over

  PLAINTIFFS’ property, depriving PLAINTIFFS of the sole possession of their

  property permanently or for an indefinite time.

        63.    By the foregoing conduct, DEFENDANTS are liable for the

  conversion of PLAINTIFFS’ property.

        64.    PLAINTIFFS have been damaged by DEFENDANTS’ conversion in

  an amount to be proven at trial.

                                       COUNT V

        (INTERFERENCE WITH EXISTING AND PROSPECTIVE
    CONTRACTUAL RELATIONSHIPS AND PROSPECTIVE ECONOMIC
        ADVANTAGES) (INJUNCTIVE RELIEF AND DAMAGES)

        65.    PLAINTIFFS reallege and incorporate the allegations in the preceding

  paragraphs of this Complaint as if fully set forth herein.

        66.    At all times relevant herein, PLAINTIFFS maintained and developed

  beneficial economic relationships with their customers and with potential

  customers.



                                            16
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 17 of 23           PageID #: 17




        67.    PLAINTIFFS reasonably expect to maintain their existing business

  relationships and to enter into valid business relationships with prospective

  customers.

        68.    PLAINTIFFS are informed and believe that DEFENDANTS are

  aware of PLAINTIFFS’ expectancy to maintain existing business relationships and

  to enter into valid business relationships with prospective customers.

        69.    DEFENDANTS have interfered and are continuing to interfere with

  PLAINTIFFS’ existing and prospective business relationships.

        70.    PLAINTIFFS are informed and believe that DEFENDANTS have

  contacted PLAINTIFFS’ customers and have marketed, promoted and/or solicited

  such customers by offering the Infringing Copies at discounted prices.

        71.    DEFENDANTS’ interference has or will prevent PLAINTIFFS’

  legitimate expectancies from ripening into valid business relationships.

        72.    As a result of DEFENDANTS’ actions, PLAINTIFFS’ reputation and

  business with their customers and in the industry have been adversely affected.

  The current and probable future economic relationships between PLAINTIFFS and

  their customers have been disrupted. DEFENDANTS’ conduct has caused or is

  likely to cause PLAINTIFFS’ current and probable future customers to refuse to

  deal or contract with PLAINTIFFS.




                                           17
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 18 of 23        PageID #: 18




        73.    PLAINTIFFS have been injured and are continuing to be injured as a

  result of DEFENDANTS’ tortious interference with prospective business

  relationships.

        74.    PLAINTIFFS have sustained damages substantially caused by

  DEFENDANTS’ conduct in an amount to be proven at trial.

        75.    DEFENDANTS’ acts and conduct are willful, malicious, reckless, and

  wanton, in conscious disregard of the rights and interests of PLAINTIFFS. As a

  result, PLAINTIFFS are entitled to exemplary and punitive damages against

  DEFENDANTS in an amount to be determined at trial.

                                       COUNT VI

              (UNJUST ENRICHMENT - AGAINST DEFENDANTS)

        76.    PLAINTIFFS reallege and incorporate the allegations in the preceding

  paragraphs of this Complaint as if fully set forth herein.

        77.    Without authority, DEFENDANTS have sold Infringing Copies

  bearing PLAINTIFFS’ copyrighted designs for profit.

        78.    DEFENDANTS gave no value to PLAINTIFFS for the right to use or

  otherwise interfere with PLAINTIFFS’ copyrights.

        79.    DEFENDANTS have been unjustly enriched by their wrongful acts at

  the expense of PLAINTIFFS.




                                            18
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 19 of 23          PageID #: 19




        80.    PLAINTIFFS are entitled to recover those amounts by which

  DEFENDANTS have been unjustly enriched, in an amount at least equal to the

  amount of profits that DEFENDANTS have derived from the unlawful sale of

  Infringing Copies.

        81.    DEFENDANTS have engaged in the foregoing conduct with

  knowledge that such conduct is unlawful or in reckless disregard for the rights of

  PLAINTIFFS.

        82.    PLAINTIFFS are consequently entitled to an award of punitive

  damages against DEFENDANTS.

        WHEREFORE, PLAINTIFFS respectfully pray that this Court:

        1.     Issue a temporary restraining order and a preliminary injunction

  restraining, enjoining, and prohibiting DEFENDANTS, their directors, officers,

  agents, servants, employees, attorneys, successors and assigns, and all persons,

  firms and corporations acting in concert or participation with DEFENDANTS or

  on DEFENDANTS’ behalf, from copying, designing, manufacturing, distributing,

  offering for sale, selling, promoting, importing, exporting, or advertising any and

  all Infringing Copies;

        2.     Order the United States Marshal or any federal, state, county, or local

  law enforcement authorities, and/or Phillip A. Li, Esq., Tyler A. Tsukazaki, Esq.,

  and/or any person over the age of 18 years selected for that purpose by the


                                          19
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 20 of 23         PageID #: 20




  PLAINTIFFS to impound any and all Infringing Copies above, which the named

  DEFENDANTS manufacture, distribute, attempt to sell or hold for sale;

        3.     Award PLAINTIFFS an equitable accounting of DEFENDANTS’

  profits and award judgment arising from DEFENDANTS’ copyright infringement

  for either (1) PLAINTIFFS’ actual damages and any additional profits of

  DEFENDANTS, as provided by 17 U.S.C. § 504(b); or (2) statutory damages, as

  provided by 17 U.S.C. § 504(c) for each of the Works infringed; and

  PLAINTIFFS’ costs and attorneys’ fees, as provided by 17 U.S.C. § 505;

        4.     Issue an Order requiring that DEFENDANTS turn over to

  PLAINTIFFS, Infringing Copies that remain in their inventory or elsewhere;

        5.     Under all Counts, for those compensatory and consequential damages

  which PLAINTIFFS prove that they are entitled to, as well as damages to which

  PLAINTIFFS are entitled to under federal or state law claims asserted in this

  Complaint;

        6.     For treble damages, punitive damages, and/or other enhanced

  damages to which PLAINTIFFS are entitled to under applicable statutes;

        7.     Under all Counts, for PLAINTIFFS’ actual and/or reasonable

  attorneys’ fees incurred herein and costs of suit in this matter; and

        8.     For such other and further relief as the Court may deem just and

  proper.


                                            20
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 21 of 23   PageID #: 21




        DATE: Honolulu, Hawai‘i, February 22, 2021.

                                     LI & TSUKAZAKI

                                     Attorneys at Law, LLLC

                                     /s/ Phillip A. Li
                                     PHILLIP A. LI
                                     TYLER A. TSUKAZAKI
                                     Attorneys for Plaintiffs
                                     XUEMEI DEVINE dba ANELA'S
                                     JEWELRY and CHARLES DEVINE dba
                                     ANELA'S JADE




                                      21
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 22 of 23   PageID #: 22




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

  XUEMEI DEVINE dba ANELA'S                CIVIL NO.
  JEWELRY and CHARLES DEVINE
  dba ANELA'S JADE,                        DEMAND FOR JURY TRIAL

               Plaintiffs,
        v.

  SNT JEWELS dba KINGOFSS925;
  VEEVIANNIE NIKOGHOSSIAN;
  HAROUT NIKOGHOSSIAN aka
  HARRY NIKOGHOSSIAN aka
  HAROLD NIKOGHOSSIAN; DOE
  DEFENDANTS 1-10,

               Defendants.




                               DEMAND FOR JURY TRIAL

        PLAINTIFFS           XUEMEI   DEVINE   dba   ANELA'S   JEWELRY    and

  CHARLES DEVINE dba ANELA'S JADE hereby demand trial by jury for all

  issues so triable herein.
Case 1:21-cv-00113-DKW-WRP Document 1 Filed 02/24/21 Page 23 of 23   PageID #: 23




        DATE: Honolulu, Hawai‘i, February 22, 2021.

                                     LI & TSUKAZAKI

                                     Attorneys at Law, LLLC

                                     /s/ Phillip A. Li
                                     PHILLIP A. LI
                                     TYLER A. TSUKAZAKI
                                     Attorneys for Plaintiffs
                                     XUEMEI DEVINE dba ANELA'S
                                     JEWELRY and CHARLES DEVINE dba
                                     ANELA'S JADE




                                       2
